Citation Nr: 0031289	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-08 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral bunionettes 
with plantar wart, left foot, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







REMAND

The veteran had active service from November 1985 to November 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Service connection is currently in effect for bilateral 
bunionettes and plantar wart, left foot, rated as 10 percent 
disabling.  The veteran filed his increased rating claim in 
May 1998 and underwent a VA examination in June 1998.  In a 
rating decision dated in November 1998, the RO continued the 
10 percent rating, and the veteran appealed that 
determination.  In November 1998, the veteran's attorney 
asserted that the veteran was experiencing a worsening of his 
condition.  He argues that separate compensable ratings 
should be assigned for each foot.  In addition, he requests 
that the veteran be reexamined by a specialist in foot 
disorders and not by a physician's assistant.  In view of the 
assertion of the worsening of the veteran's service-connected 
disability subsequent to the most recent examination, the 
Board will return the case to the RO for an additional 
examination.  

Accordingly, the case is REMANED to the RO for the following 
actions:  

1.  The RO should contact the veteran, 
through his attorney, and request that he 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for bunionettes on either 
foot or for a left plantar wart at any 
time since May 1997.  With any necessary 
authorization from the veteran, the RO 
should obtain copies of all pertinent 
medical records identified by the veteran 
that have not been secured previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his attorney of 
this and request that the veteran submit 
copies of the outstanding records.  

3.  Thereafter, the RO should arrange for 
VA examination by a physician with 
suitable expertise to determine the 
severity of the veteran's service-
connected bunionettes on his right and 
left feet and the severity of his 
service-connected plantar wart on the 
left foot.  All indicated studies should 
be performed.  The physician should 
identify functional impairment, if any, 
associated with each bunionette and the 
plantar wart and should document 
objective evidence of pain and pain on 
use found on examination.  The claims 
file must be made available to the 
examiner, and the examination report must 
indicate that the examiner reviewed the 
file.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Then, the RO should readjudicate the 
veteran's increased rating claim with 
consideration of whether separate 
compensable ratings should be assigned 
for the veteran's right bunionette, left 
bunionette and plantar wart on his left 
foot.  The RO should fully explain the 
basis for its decision.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the veteran's claim, to include 
a summary of evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The 
veteran and his attorney should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO through his attorney.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


